Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: Registration Statements (Form S-8 Nos. 333-126990 and 333-98939) pertaining to the DURECTCorporation 2000 Directors’ Stock Option Plan, Registration Statements (Form S-8 Nos. 333-166700, 333-161025, 333-152968, 333-124701, 333-86110 and 333-206084) pertaining to the DURECTCorporation 2000 Employee Stock Purchase Plan and the DURECT Corporation 2000 Stock Plan, Registration Statements (Form S-8 Nos. 333-197980, 333-176113, 333-120405, 333-108390 and 333-212842) pertaining to the DURECTCorporation 2000 Stock Plan, Registration Statements (Form S-8 No.333-170349) pertaining to the DURECTCorporation 2000 Employee Stock Purchase Plan, Registration Statement (Form S-8 No.333-47400) pertaining to the DURECT Corporation 2000 Employee Stock Purchase Plan, the DURECT Corporation 1998 Stock Option Plan, the DURECTCorporation 2000 Stock Plan and the DURECT Corporation 2000 Directors’ Stock Option Plan, Registration Statement (Form S-8 No.333-61224) pertaining to the DURECT Corporation 2000 Employee Stock Purchase Plan, the DURECT Corporation 2000 Stock Plan, the Southern BioSystems, Inc. 1993 Stock Option Plan and the Southern Research Technologies, Inc. 1995 Nonqualified Stock Option Plan, Registration Statement (Form S-8 No.333-76622) pertaining to the Southern BioSystems, Inc. 1993 Stock Option Plan and the Southern Research Technologies, Inc. 1995 Nonqualified Stock Option Plan, Registration Statement (Form S-3 No.333-128979) of DURECT Corporation, Registration Statement (Form S-3 No.333-108398) of DURECT Corporation, Registration Statement (Form S-3 No.333-108396) of DURECT Corporation, Registration Statement (Form S-3 No.333-155042) of DURECT Corporation, Registration Statement (Form S-3 No.333-181174) of DURECT Corporation Registration Statement (Form S-3 No.333-193009) of DURECT Corporation, and (14) Registration Statement (Form S-3 No.333-207776) of DURECT Corporation, of our reports dated March15, 2017, with respect to the financial statements and schedule of DURECT Corporation, and the effectiveness of internal control over financial reporting of DURECTCorporation and to the reference to our firm under the captions “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in this Annual Report (Form 10-K) of DURECT Corporation for the year ended December31, 2016. /S/ERNST& YOUNG LLP Redwood City, California
